Citation Nr: 1448205	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on January 3, 2011, at the Morsani Orthopedics Center.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Tampa, Florida.

In his July 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local VA Regional Office.  In July 2014, he was informed that his requested hearing had been scheduled for August 2014.  However, he did not appear for that hearing and has not further requested rescheduling.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

There are no documents related to this case in either the Virtual VA or Veteran Benefits Management System (VBMS) paperless claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.  

2.  The Veteran received medical treatment on January 3, 2011, at the Morsani Orthopedics Center, for primary symptoms of right shoulder pain.  

3.  The services provided by Morsani Orthopedics Center were not authorized in advance by VA.

4.  The Veteran's symptoms at the time he presented at the Morsani Orthopedics Center on January 3, 2011, were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on January 3, 2011, at the Morsani Orthopedics Center, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.159 (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

A March 2011 letter from the VAMC in Tampa, Florida advised the Veteran of the criteria necessary to substantiate his claim, and notified him of his appellate rights.  The letter further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

VA records on file show that the Veteran was seen by VA in June 2010, at which time it was noted his shoulders hurt after a tree limb fell and injured him.  X-ray films revealed olecranon bursitis and soft tissue swelling.  Left shoulder mild degenerative joint disease was also shown.  In November 2010, the Veteran was seen by a private facility due to right shoulder pain and an MRI study revealed findings including severe arthritic changes and complete loss of cartilage and the labrum.  

Regarding the treatment in question, a report from USF Health reflecting that the Veteran presented on January 3, 2011 for evaluation of right shoulder/arm pain.  The history reflected that the Veteran reported injuring his right shoulder 7 months previously when a branch fell on him.  He stated that, since then, he had experienced significant pain in the shoulder and had not been able to elevate it.  The record mentioned that he had gotten an MRI at an outside institution and had received 2 steriod injections, with no relief.  Physical examination revealed pain on movement, and an inability to elevate the arm past 45 degrees in a plane without significant pain.  An MRI study showed significant cartilage loss and degenerative changes of the glenohumeral joint, but no rotator cuff arthropathy. Glenohumeral joint degenerative joint disease was assessed.  A steroid injection was given and it was noted that the Veteran would do physical therapy.  He was directed to make another appointment as he would ultimately need total shoulder replacement.  

An invoice shows that the cost of the January 3, 2011 treatment was $366.00, and the file shows that the Veteran paid this amount himself by check, dated April 30, 2011.  

In a statement provided by the Veteran in March 2011, he indicated that he had no health insurance or Medicare, and was dependent on VA for health care needs.  He stated that, in May 2010, a tree limb fell on the right arm, causing swelling, discoloration and pain, and that in June 2010, he went to the VA ER in Tampa, FL and was sent to urgent care, where he received a muscle relaxer shot, underwent X-ray films, and was advised to be seen by his primary care provider.  In November 2010, he saw his primary care provider and had X-ray films and an MRI study done outside VA, as well as receiving injections.  In December 2010, he presented at VA orthopedics with his MRI and X-ray studies, but reports that these were not looked at and that he was then referred to the prosthesis department to get a TENS unit.  He was then told he must go to physical therapy to get the unit and would need an appointment, which was scheduled for December 30, 2010.  Upon going for that scheduled visit, he was told that he did not qualify for a TENS unit and was charged $50.00.  He stated that he sought a fee basis consult outside of VA, but that this was not approved, as it was explained that appropriate VA services were offered. 

Thereafter, he stated that he was notified of a VA appointment scheduled for January 21, 2011, and for injections scheduled for July 2011.  He explained that due to pain, depressed mood, and run around by VA, he went to see a private physician on January 3, 2011 and received an injection at that time, at a cost of $ 366.00.  In a later statement of July 2012, he mentioned that he was hospitalized at a geriatric psychiatry ward in January 2011 for treatment of depression.    

Analysis

      A. Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received on January 3, 2011 at the Morsani Orthopedics Center, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at the Morsani Orthopedics' Center on January 3, 2011.  

      B.  Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

As determined above, authorization for the January 3, 2011l visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  The Veteran does not contend that his January 3, 2011 treatment was for a service-connected disability.  The record clearly shows that service connection has not been established for any condition and he has not been found to have a total disability that is permanent in nature; thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

Consequently, the only possible route to entitlement to unreimbursed medical expenses pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions:

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The claim in this case has been denied because it has been determined that a medical emergency was not present and that VA treatment was feasibly available.  As such, to warrant reimbursement under either 38 U.S.C.A. § 1725, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran himself does not contend that his January 3, 2011 treatment for right shoulder pain at Morsani Orthopedics Center was emergent.  Instead, he maintains that he was in pain and depressed and that VA was giving him the run around and would not authorize payment for private treatment which he believed was warranted.  

The evidence fails to show that the Veteran's condition was emergent or that VA facilities were not feasibly available.  The January 3, 2011 treatment report did not include any indication that the Veteran or the treating doctor perceived the Veteran's condition as emergent.  The evidence indicates that the Veteran sought treatment for symptoms which: (1) had existed for months, (2) did not present a hazard to his life or health; and (3) were not shown to have increased in severity at the time he sought private treatment.  The Board concludes that an actual emergency was not present, nor was the prudent layperson standard for an emergency met. 

With respect to the issue of whether a VA facility was feasible available for care, the Veteran had been seen and appropriately treated by VA in June 2010, just following the right shoulder injury in May 2010.  Further, he had a VA appointment scheduled for January 21, 2011, and easily could have waited until that date to be treated for his non-emergent condition.  Essentially, it is clear that VA facilities were feasibly available for treatment in January 2011, but the Veteran elected to be treated by a private source.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. 
§ 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on January 3, 2011, at the Morsani Orthopedics Center under 38 U.S.C.A. § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on January 3, 2011, at the Morsani Orthopedics Center is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


